EXHIBIT 10.30

FORM OF
EXECUTIVE DEFERRED COMPENSATION AGREEMENT

INTEREST ACCOUNT

THIS AGREEMENT, entered into this                      day of
                     ,                 , by and between
                                             , (hereinafter referred to as
“Executive”) and United States Cellular Corporation, (hereinafter referred to as
“Company”), a Delaware corporation, located at 8410 West Bryn Mawr Avenue, Suite
700, Chicago, IL, 60631-3486.

W I T N E S S E T H:

WHEREAS, the Executive is now and will in the future be rendering valuable
services to the Company, and the Company desires to ensure the continued
loyalty, service and counsel of the Executive; and

WHEREAS, the Executive desires to defer a portion of his or her salary and bonus
until retirement, resignation, disability or death, or to a specific date
greater than one year from the date of this agreement.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

1.                                       Deferred Compensation Agreement.  The
Company agrees to establish and maintain a book reserve (the “Deferred
Compensation Account”) for the purpose of measuring the amount of deferred
compensation payable under this Agreement. Credits shall be made to the Deferred
Compensation Account as follows:

(a)                                  On each issuance of the Executive’s
semi-monthly payroll check, (scheduled for the 15th and the last day of each
month), during the Executive’s continued active employment with the Company,
there shall be deducted an amount equivalent to              percent of the
Executive’s gross compensation for the pay period which will be credited to the
Deferred Compensation Account.  The first deduction will occur on the
Executive’s semi-monthly payroll check dated                         .  The
deferral percentage selected by the Executive will also be applied to all normal
bonus payments.

(b)                                 Commencing on                           and
on the last day of each month thereafter during the Executive’s continued
employment with the Company, there shall be credited to the Deferred
Compensation Account (before any amount is credited for the month then ending
pursuant to paragraph 1(a)), interest compounded monthly computed at a rate
equal to one-twelfth (1/12) of  the sum of  (a) the average twenty (20) year
Treasury Bond rate of interest (as published in the Wall Street Journal for the
last day of the preceding month) plus (b) 1.25 percentage points. Quarterly
reports which specify the amount  credited to the Executive’s Deferred
Compensation Account during the previous period (amount deferred plus interest)
and the then current balance, shall be provided to the Executive.

(c)                                  The Deferred Compensation percentage
elected in section 1(a) shall be deducted and credited to the Deferred
Compensation Account for all compensation paid to the Executive, including bonus
and retroactive pay increases.


--------------------------------------------------------------------------------


(d)                                 The Executive may terminate participation in
the Agreement with respect to the deferral of future compensation at any time.
In the event the Executive elects to make such a discontinuance, he or she shall
remain eligible to receive the benefits under Section 2 with respect to amounts
already deferred. Previously deferred amounts are not payable until retirement,
resignation, disability, death or the date specified by the Executive in
paragraph 2 (g) (ii). After a discontinuance, Executive may not again elect to
participate with respect to future deferrals until a subsequent calendar year.

(e)                                  The Deferred Compensation percentage
selected in 1(a) shall be in effect for the entire plan year unless
participation is terminated.  The Executive may not elect to change the
percentage until a new plan year commences.

2.             Payment of Deferred Compensation.

(a)                                  In the event the Executive terminates
his/her employment for whatever reason, the Company must compute the “Ending
Balance” in the Deferred Compensation Account.  This Ending Balance shall
include all deferrals and interest as of the last day of the preceding month,
and any deferrals made in the current month.  In the event that the Executive
becomes disabled, his/her employment shall for these purposes be deemed to
terminate on the first day of the month in which he/she begins to receive long
term disability payments provided by the Company’s insurance carrier (thus, the
Ending Balance shall be computed as of the preceding month). Payment of deferred
compensation under these events will be in accordance with the Executive’s
payment method election in paragraph 2(e).

(b)                                 The Executive must elect the payment method
for receiving his/her Ending Balance either in a lump sum or in an indicated
number of installments. This determination must be made at the time of execution
of the agreement in Section 2(e) and will apply to all deferrals.  Any amendment
changing the method of payment must be made at least two (2) years prior to the
selected payment date or  (2) years prior to termination of employment,
whichever occurs first, to be considered effective.

(c)                                  In the event the Executive chooses the
installment option, the Executive must inform the Company of the number of
installments he or she wishes to receive. The installments will be paid
quarterly (not to exceed 20 quarters) commencing with the fifteenth day of the
quarter following the quarter in which the date specified in 2(g) occurs.
Installments will then be paid on the fifteenth day of each succeeding calendar
quarter until the Ending Balance and all accrued interest, which includes
interest earned during the installment period, has been paid. If the Executive
chooses the lump sum option, such sum must be paid within forty-five (45) days
after the date specified in 2(g).

(d)                                 If the Executive dies prior to the total
distribution of the Ending Balance, the Company shall pay an amount equal to the
then current balance including accrued interest in the Deferred Compensation
Account, in a lump sum within forty-five (45) days following the Executive’s
death to the Executive’s Designated Beneficiary (as hereinafter defined).
However, if the Executive is married at the time of death, the Executive may
designate (at the time of entering this Agreement or upon a subsequent marriage)
that the payments specified in 2(c) shall continue to the spouse. If such spouse
dies before all payments are made, the procedures in 3(a) and 3(b) shall apply.

(e)           Payment of Deferred Compensation Election (choose one option):

i)                                       Lump sum distribution; or


--------------------------------------------------------------------------------


ii)                                                               Installment
method. The amount of each installment shall be equal to one-            (cannot
be less than one-twentieth) of the Ending Balance plus accrued interest
compounded monthly for the preceding calendar quarter.

(f)                                    The Executive must elect the deferral
date for receiving his/her Ending Balance.  This date is to be either
retirement, or a specific date greater than one year from the date of this
agreement.  This determination must be made at the time of execution of the
agreement in Section 2(g) and will apply to all deferrals.

(g)                                 Election of Deferral Date (choose one
option):

i)                                       Retirement; or

ii)                                                               Specific Date:
                   (must be greater than one year from the date of this
agreement)

(h)                                 In the event of an unforeseeable emergency,
the Executive may make withdrawals from the Deferred Compensation Account in an
amount equal to that which is reasonably necessary to satisfy the emergency. An
unforeseeable emergency means a severe financial hardship to the Executive
resulting from a sudden and unexpected illness or accident of the Executive or
of a dependent (as defined in Internal Revenue Code § 152(a)) of the Executive,
loss of the Executive’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Executive. The circumstances that will constitute an emergency will
depend upon the facts of each case, but, in any case, payment may not be made to
the extent that such hardship is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise; (b) by liquidation of the Executive’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship; or (c) by cessation of deferrals under this
Agreement. Examples of what are not considered to be unforeseeable emergencies
include the need to send an Executive’s child to college or the desire to
purchase a home.

In the event the Company approves the payment of a withdrawal due to an
unforeseeable emergency, such payment shall be made by the Company to the
Executive in a lump sum within forty-five (45) days after approval of such
request.


--------------------------------------------------------------------------------


3.             Designation of Beneficiaries.

(a)                                  The Executive may designate a beneficiary
to receive any amount payable pursuant to paragraph 2(c) (the “Designated
Beneficiary”) by executing or filing with the Company during his/her lifetime, a
Beneficiary Designation in the form attached hereto. The Executive may change or
revoke any such designation by executing and filing with the Company during
his/her lifetime a new Beneficiary Designation.  If the Executive is married and
names someone other than his/her spouse (e.g., child) as beneficiary, the spouse
must consent by signing the designated area of the Beneficiary Designation form
in the presence of a Notary Public.

(b)                                 If any Designated Beneficiary predeceases
the Executive, or if any corporation, partnership, trust or other entity which
is a Designated Beneficiary is terminated, dissolved, becomes insolvent, is
adjudicated bankrupt prior to the date of the Executive’s death, or if the
Executive fails to designate a beneficiary, then the following persons in the
order set forth below shall receive the entire amount specified in paragraph
2(c) above, which the previous Designated Beneficiary would have been entitled
to receive:

i)                                         Executive’s spouse, if living;
otherwise

ii)                                      Executive’s then living descendants,
per stirpes; and otherwise;

iii)                                   Executive’s estate

4.                                       Miscellaneous.

(a)                                  The right of the Executive or any other
person to any payment of benefits under this Agreement may not be assigned,
transferred, pledged or encumbered.

(b)                                 If the Company finds that any person to whom
any amount is payable under this Agreement is unable to care for his/her affairs
because of illness or accident, or is under any legal disability which prevents
the Executive from caring for his or her affairs, any payment due (unless a
prior claim therefore shall have been made by a duly appointed guardian,
committee or other legal representative) may be made to the spouse, a child, a
parent, or a brother or sister of such person, or to any party deemed by the
Company to have incurred expenses for such person otherwise entitled to payment,
in such manner and proportions as the Company may determine. Any such lump sum
payment, as discussed in 2(d), shall be a complete discharge of the liability of
the Company under this Agreement for such payment.

(c)                                  This Agreement shall be construed in
accordance with and governed by the laws of the State of Illinois.

(d)                                 The Executive is considered to be a general
unsecured creditor of the Company with regard to the deferred compensation
amounts to which this Agreement pertains.

(e)                                  The deferred amounts under this Agreement
are unfunded for tax and ERISA purposes.

(f)                                    The Company must deduct from all payments
made hereunder all applicable federal or state taxes required to be withheld
from such payments.

(g)                                 This Agreement contains the entire
understanding of the Company and the Executive with respect to the subject
matter hereof.

(h)                                 In the event any provision of this Agreement
is held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the


--------------------------------------------------------------------------------


Agreement must be construed and enforced as if the illegal or invalid provision
had not been included.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

U.S. CELLULAR CORPORATION

 

(“COMPANY”):

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

PARTICIPATING  EXECUTIVE:

 

 

 

 

 

 

 

By:

 

 

 


--------------------------------------------------------------------------------